DETAILED ACTION
This action is in response to applicant's amendment filed 11/21/22.
The examiner acknowledges the amendments to the claims.
Claims 1-21 are pending in this application.  
Claims 3, 9, 12, 18, 21 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-8, 10-11, 13-17, 19-20 have been considered but are moot in view of the new grounds of rejection set forth below, including new reference Dale et al., hereafter “Dale” (U.S. Pub. No. 2012/0083874), who teaches in Figure 4A and paragraph [0071] a plurality of wing tabs 302, 304 extending outward from a first body portion 310 and a second body portion 312 on an opposite side of a hinge 306 from the first body portion and the second body portion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cervantes (U.S. Pub. No. 2005/0218022) in view of Dale (U.S. Pub. No. 2012/0083874).
Regarding claim 1, Cervantes discloses a tool capable of loading a biostimulator onto a biostimulator delivery system ("for loading a biostimulator onto a biostimulator delivery system" constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner; the Office submits that the device of Cervantes meets the structural limitations of the claim, and although the intended use is for a stent, it is capable of loading a biostimulator device onto a biostimulator system), comprising:
a first body portion 111 (see Figure 1A);
a latch 117 mounted on the first body portion (see paragraph [0020]); 
a second body portion 112 hinged to the first body portion at a hinge 114  (see paragraph [0017]) and having a keeper (other 117) to receive the latch (see paragraph [0020]).
However, Cervantes does not disclose a plurality of wing tabs extending outward from the first body portion and the second body portion on an opposite side of the hinge from the first body portion and the second body portion.
In the same field of art, namely loading tools, Dale teaches in Figure 4A and paragraph [0071] a plurality of wing tabs 302, 304 extending outward from a first body portion 310 and a second body portion 312 on an opposite side of a hinge 306 from the first body portion and the second body portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cervantes with a plurality of wing tabs as claimed, as taught by Dale, in order to provide a mechanical advantage for moving the first and second body portion relative to one another about the hinge (Id.). 

Claims 1, 4-8, 10, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al., hereinafter “Ho” (U.S. Pub. No. 2017/0319847) in view of Dale (U.S. Pub. No. 2012/0083874).
	Regarding claim 1, Ho discloses a loading tool 760 (see Figures 7A-7I) for loading a biostimulator 702 (see paragraph [0078]) onto a biostimulator delivery system, comprising:
a first body portion 776a (see Figure 7A and paragraph [0087]);
a latch 784a mounted on the first body portion (Id.);
a second body portion 776b hinged to the first body portion at a hinge 778 (see paragraph [0084]) and having a keeper 784b to receive the latch.
However, Ho does not disclose a plurality of wing tabs extending outward from the first body portion and the second body portion on an opposite side of the hinge from the first body portion and the second body portion.
In the same field of art, namely loading tools, Dale teaches in Figure 4A and paragraph [0071] a plurality of wing tabs 302, 304 extending outward from a first body portion 310 and a second body portion 312 on an opposite side of a hinge 306 from the first body portion and the second body portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho with a plurality of wing tabs as claimed, as taught by Dale, in order to provide a mechanical advantage for moving the first and second body portion relative to one another about the hinge (Id.). 
Regarding claims 4-7 and 13-16, Ho discloses the first body portion 776a includes a first recess in a first face (see Figure 7A and paragraph [0101]), wherein the second body portion 776b includes a second recess in a second face (Id.), and wherein the first recess and the second recess define a loading volume 766 when the first face is opposed to the second face, the loading volume including:
a biostimulator volume to receive the biostimulator (see portion of loading volume 766 holding biostimulator 702 in Figure 7A),
a catheter volume (within 785) to receive the biostimulator delivery system (ring 785 that receives docking end 718 in Figure 7D), and
a funnel volume (within 768) tapering from the catheter volume to the biostimulator volume (Id.),
wherein the first body portion 776a and the second body portion 776b form a neck 768 around the funnel volume and a guide barrel 764 around the catheter volume, and wherein the guide barrel extends proximally from the neck, and further comprising 
a detent (see distal facing portion of ring 785 in Figure 7D that faces docking cap 718 and prevents movement of docking cap towards the funnel 768) extending inward from the guide barrel 764. 
wherein the biostimulator delivery system includes a docking cap 718, and wherein when the docking cap is positioned in the catheter volume, the detent is located proximal to the docking cap to prevent proximal displacement of the docking cap relative to the neck (Id.).
Regarding claims 8 and 17, Ho discloses the biostimulator delivery system includes a first tether 722a and a second tether 722b (see Figures 7E-7H), wherein each tether includes a respective distal end axially displaceable relative to the docking cap (Id.), and wherein the biostimulator includes a docking button 724 having an opening sized to receive one of the distal ends at a time (see Figure 7D and paragraph [0078]).
	Regarding claim 10, Ho discloses a biostimulator system, comprising:
a loading tool 760 (see Figures 7A-7I) including a first body portion 776a (see Figure 7A and paragraph [0087]), a latch 784a mounted on the first body portion, and a second body portion 766b  hinged to the first body portion at a hinge 778 (see paragraph [0084]) and having a keeper 784b to receive the latch (see paragraph [0087]); wherein the first body portion and the second body portion include respective recesses that combine to form a loading volume 766 (see Figure 7A and paragraph [0101]); and
a biostimulator 702 mounted in the loading volume, wherein the biostimulator includes an anchor mounted on a housing 751 (see anchor in Figure 7A on opposite side of 724, similar to anchor 103 in Figure 1A), and a docking button 724 having an opening (see Figure 7D and paragraph [0078]).
However, Ho does not disclose a plurality of wing tabs extending outward from the first body portion and the second body portion on an opposite side of the hinge from the first body portion and the second body portion.
In the same field of art, namely loading tools, Dale teaches in Figure 4A and paragraph [0071] a plurality of wing tabs 302, 304 extending outward from a first body portion 310 and a second body portion 312 on an opposite side of a hinge 306 from the first body portion and the second body portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho with a plurality of wing tabs as claimed, as taught by Dale, in order to provide a mechanical advantage for moving the first and second body portion relative to one another about the hinge (Id.). 
Regarding claim 19, Ho discloses a method of loading a biostimulator 702 onto a biostimulator delivery system (see Figures 7A-7I), comprising:
inserting a docking cap 718 of the biostimulator delivery system into a catheter volume (within 764) of a loading tool 760 (see Figure 7D), wherein one or more tethers 722a, 722b of the biostimulator delivery system pass through a funnel volume (within 768) of the loading tool into an opening (within 724) of the biostimulator when the docking cap is inserted into the loading tool (Id.); 
unlocking a latch 784a of the loading tool, wherein the latch is mounted on a first body portion 776a of the loading tool, and wherein the latch fastens the first body portion to a second body portion (see paragraph [0087]);
swinging the first body portion 776a about a hinge (via hinge 778; see paragraph [0084]) that holds the first body portion to the second body portion 766b to open the catheter volume and the funnel volume of the loading tool (as shown open in Figure 7A); and 
removing the loading tool from the biostimulator and the biostimulator delivery system (see paragraph [0107]; the loading tool can be removed from the biostimulator and delivery system in order to be sterilized and then reloaded).
However, Ho does not disclose the swinging step including pinching a plurality of wing tabs extending outward from the first body portion and the second body portion on an opposite side of the hinge from the first body portion and the second body portion.
In the same field of art, namely loading tools, Dale teaches in Figure 4A and paragraph [0071] a plurality of wing tabs 302, 304 extending outward from a first body portion 310 and a second body portion 312 on an opposite side of a hinge 306 from the first body portion and the second body portion, wherein pinching the tabs causes the first body portion and second body portion to swing about the hinge.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho with pinching a plurality of wing tabs as claimed, as taught by Dale, in order to provide a mechanical advantage for swinging the first and second body portion relative to one another about the hinge (Id.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cervantes (U.S. Pub. No. 2005/0218022) in view of Dale (U.S. Pub. No. 2012/0083874), as applied to claim 1 above, and further in view of Gelardi (U.S. Pub. No. 2002/0096517).
Regarding claim 2, Cervantes and Dale disclose the claimed device, as discussed above, except for the latch being slidably mounted on the first body portion.
	In the same field of endeavor, namely loading tools, Gelardi teaches inFigures 10, 26-27, 35-36, a first body portion 3 having a latch 7 mounted on the first body portion and a second body portion 5 hinged to the first body portion having a keeper 25 (see paragraph [0063]) to receive the latch, wherein the latch is slidably mounted on the first body portion (see paragraphs [0019], [0054], [0080]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a slidably mounted latch, as taught by Gelardi, for the latch in Cervantes and Dale, since Cervantes acknowledges that latch 117 can be modified to any appropriate latching mechanism known in the art (see paragraph [0020]), and since it would have yielded expected results, namely securing a first body portion to a second body portion.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (U.S. Pub. No. 2017/0319847) in view of Dale (U.S. Pub. No. 2012/0083874), as applied to claim 1 above, and further in view of Gelardi (U.S. Pub. No. 2002/0096517).
Regarding claim 2, Ho and Dale disclose the claimed device, as discussed above, except for the latch being slidably mounted on the first body portion.
	In the same field of endeavor, namely loading tools, Gelardi teaches inFigures 10, 26-27, 35-36, a first body portion 3 having a latch 7 mounted on the first body portion and a second body portion 5 hinged to the first body portion having a keeper 25 (see paragraph [0063]) to receive the latch, wherein the latch is slidably mounted on the first body portion (see paragraphs [0019], [0054], [0080]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a slidably mounted latch, as taught by Gelardi, for the latch in Ho and Dale, since Ho acknowledges a variety of mechanical latching arrangements may be used (see paragraph [0087]), and since it would have yielded expected results, namely securing a first body portion to a second body portion.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cervantes (U.S. Pub. No. 2005/0218022) in view of Dale (U.S. Pub. No. 2012/0083874), as applied to claim 1 above, and further in view of Hendriksen et al., hereinafter “Hendriksen” (U.S. Pub. No. 2009/0076585), cited in IDS filed 04/17/2019
Regarding claim 4, Cervantes and Dale disclose the first body portion includes a first recess (protective well 113; see Cervantes, Figure 1A and paragraphs [0016]-[0017]) in a first face, wherein the second body portion includes a second recess (other 113) in a second face, and wherein the first recess and the second recess define a loading volume when the first face is opposed to the second face (when closed, as in Figure 1B), the loading volume 113 including:
a biostimulator volume to receive the biostimulator (see annotated Figure 1A below),
a catheter volume to receive the biostimulator delivery system (Id.), and
a funnel volume (Id).
 It is noted that the claimed biostimulator and catheter volumes constitute functional claim language, indicating that the claimed device need only be capable of being used in such a manner, and the Office submits that the device of Cervantes meets the structural limitations of the claim, and is capable of receiving a biostimulator and biostimulator delivery system that are sized to fit within the protective well 113.


    PNG
    media_image1.png
    427
    891
    media_image1.png
    Greyscale

FIGURE 1A of Cervantes

However, Cervantes and Dale do not disclose the funnel volume tapering from the catheter volume to the biostimulator volume (Id).
In the same field of art, namely loading tools, Hendriksen teaches a loading tool having a funnel volume tapering from a catheter volume to a biostimulator volume (see annotated Figure 5 below).

    PNG
    media_image2.png
    497
    631
    media_image2.png
    Greyscale

FIGURE 5 of Hendriksen

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cervantes and Dale to have the funnel volume tapering from the catheter volume to a biostimulator volume, as taught by Hendriksen, in order to guide and receive a delivery system to ensure a snug fit within the loading tool (see Hendriksen; paragraph [0039]). 
Regarding claim 5, Cervantes, Dale and Hendriksen teach the first body portion and the second body portion form a neck around the funnel volume (in Cervantes the housing portions 111, 112 form a neck around funnel volume portion of protective well 113) and a guide barrel around the catheter volume (the housing portions 111, 112 form a guide barrel around catheter volume portion of protective well 113), and wherein the guide barrel extends proximally from the neck (see annotated Figure 1A above).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cervantes (U.S. Pub. No. 2005/0218022) in view of Dale (U.S. Pub. No. 2012/0083874), Hendriksen (U.S. Pub. No. 2009/0076585), as applied to claim 5 above, and further in view of Staehle et al., hereinafter “Staehle” (U.S. Pat. No. 6,132,458).
Regarding claims 6-8, Cervantes, Dale, and Hendriksen teach the claimed device, as discussed above, except for a detent extending inward from the guide barrel, wherein the biostimulator delivery system includes a docking cap, and wherein when the docking cap is positioned in the catheter volume, the detent is located proximal to the docking cap to prevent proximal displacement of the docking cap relative to the neck.  It is noted that the biostimulator system is only functionally recited, and therefore the docking cap and the detent preventing proximal displacement of the docking cap relative to the neck constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner.  Furthermore, the biostimulator delivery system including a first tether and a second tether, wherein each tether includes a respective distal end axially displaceable relative to the docking cap, and wherein the biostimulator includes a docking button having an opening sized to receive one of the distal ends at a time, are also only functionally recited.
	In the same field of art, namely loading tools,  in Figures 1-2, Staehle teaches a loading tool with a loading volume having a catheter volume (within delivery end 16) and a guide barrel 16 around the catheter volume, and a funnel volume (within funnel 19) with a neck 19 surrounding the funnel volume, a detent (rest 18) extending inward from the guide barrel, wherein the loading tool is capable of receiving and positioning a biostimulator delivery system including a docking cap within the catheter volume, and the detent can be located proximal to the docking cap to prevent proximal displacement of the docking cap relative to the neck (if the docking cap is sized similar to deployment tool 12, or larger than the width of the loading tool at a cross-section transverse to a longitudinal axis where detent 18 is located, such that the detent stops the docking cap from going further into catheter volume).  The loading volume is also capable of receiving the biostimulator system having a first tether and a second tether, wherein each tether includes a respective distal end axially displaceable relative to the docking cap, and wherein a biostimulator including a docking button having an opening can be sized to receive one of the distal ends at a time.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a detent as claimed, as taught by Staehle, to Cervantes, Dale and Hendriksen in order to facilitate securely seating a delivery system within the loading tool (see Staehle; col. 3, lines 34-36). 




Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Khairkhahan et al., hereinafter “Khairkhahan” (U.S. Pub. No. 2012/0197373), cited in IDS filed 04/17/2019, in view of Cervantes (U.S. Pub. No. 2005/0218022) and Dale (U.S. Pub. No. 2012/0083874).
Regarding claim 10, Khairkhahan discloses a biostimulator system (see Figures 4A-4G), comprising: a biostimulator 402 (see paragraph [0047]), wherein the biostimulator includes an anchor 403 mounted on a housing (outer surface of 402), and a docking button 424 having an opening 428 (see Figures 4D-4F).  Khairkhahan further discloses a biostimulator delivery system (see Figures 4B-4C), wherein the biostimulator is loaded onto the biostimulator delivery system (see Figures 4F-4G and paragraph [0049]) .
However, Khairkhahan does not disclose a loading tool having a loading volume with the biostimulator mounted in the loading volume, the loading tool including a first body portion, a latch mounted on the first body portion, and a second body portion hinged to the first body portion at a hinge and having a keeper to receive the latch, and a plurality of wing tabs extending outward form the first body portion and the second body portion on an opposite side of the hinge from the first body portion and the second body portion, wherein the first body portion and the second body portion include respective recesses that combine to form the loading volume.
	Cervantes teaches a tool capable of loading a biostimulator onto a biostimulator delivery system having a first body portion 111 (see Figure 1A), a latch 117 mounted on the first body portion (see paragraph [0020]), and a second body portion 112 hinged (via hinges 114; see paragraph [0017]) to the first body portion and having a keeper (other 117) to receive the latch, wherein the first body portion and the second body portion include respective recesses that combine to form a loading volume 113 (when closed, as in Figure 1B).
Furthermore, in the same field of art, namely loading tools, Dale teaches in Figures 2-3 and 4A-4B and paragraphs [0016], [0030], [0071] a loading tool 300 with a loading volume 316, wherein the loading volume helps to facilitate loading an implantable device onto a delivery system (Id.), the loading tool further having a plurality of wing tabs 302, 304 extending outward from a first body portion 310 and a second body portion 312 on an opposite side of a hinge 306 from the first body portion and the second body portion.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khairkhahan with a loading tool and a plurality of wing tabs as claimed, as taught by Cervantes and Dale, since the first and second body portions opening up facilitates placing the delivery system within the loading tool (see paragraph [0017] of Cervantes), and removing the delivery system from the loading tool, and the tabs provide a mechanical advantage for moving the first and second body portion relative to one another about the hinge (Dale; paragraphs [0016], [0030], [0071]) which facilitates loading the biostimulator delivery system with the biostimulator (Id.), 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Khairkhahan (U.S. Pub. No. 2012/0197373) in view of Cervantes (U.S. Pub. No. 2005/0218022) and Dale (U.S. Pub. No. 2012/0083874), as applied to claim 10 above, and further in view of Gelardi (U.S. Pub. No. 2002/0096517).
Regarding claim 11, Khairkhahan, Cervantes, and Dale teach the claimed device, as discussed above, except for the latch being slidably mounted on the first body portion.
	In the same field of endeavor, namely loading tools, Gelardi teaches inFigures 10, 26-27, 35-36, a first body portion 3 having a latch 7 mounted on the first body portion and a second body portion 5 hinged to the first body portion having a keeper 25 (see paragraph [0063]) to receive the latch, wherein the latch is slidably mounted on the first body portion (see paragraphs [0019], [0054], [0080]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a slidably mounted latch, as taught by Gelardi, for the latch in Khairkhahan, Cervantes, and Dale, since Cervantes acknowledges that latch 117 can be modified to any appropriate latching mechanism known in the art (see paragraph [0020]), and since it would have yielded expected results, namely securing a first body portion to a second body portion.



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (U.S. Pub. No. 2017/0319847) in view of Dale (U.S. Pub. No. 2012/0083874), as applied to claim 19, and further in view of Gelardi (U.S. Pub. No. 2002/0096517).
Regarding claim 11, Ho and Dale disclose the claimed device, as discussed above, except for the latch being slidably mounted on the first body portion.
	In the same field of endeavor, namely loading tools, Gelardi teaches inFigures 10, 26-27, 35-36, a first body portion 3 having a latch 7 mounted on the first body portion and a second body portion 5 hinged to the first body portion having a keeper 25 (see paragraph [0063]) to receive the latch, wherein the latch is slidably mounted on the first body portion (see paragraphs [0019], [0054], [0080]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a slidably mounted latch, as taught by Gelardi, for the latch in Ho and Dale, since Ho acknowledges a variety of mechanical latching arrangements may be used (see paragraph [0087]), and since it would have yielded expected results, namely securing a first body portion to a second body portion.





Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Khairkhahan (U.S. Pub. No. 2012/0197373) in view of Cervantes (U.S. Pub. No. 2005/0218022) and Dale (U.S. Pub. No. 2012/0083874), as applied to claim 10 above, and further in view of Hendriksen (U.S. Pub. No. 2009/0076585).
	Regarding claims 13-14, Khairkhahan, Cervantes, and Dale teach the first body portion includes a first recess in a first face (see Cervantes; protective well 113 on first body portion 111 in Figure 1A), wherein the second body portion includes a second recess in a second face (protective well 113 on second body portion 112 in Figure 1A), and wherein the first recess and the second recess define the loading volume when the first face is opposed to the second face (when closed, as in Figure 1B), the loading volume including: a biostimulator volume to receive the biostimulator (see annotated Figure 1A of Cervantes above), a catheter volume (Id.) to receive a biostimulator delivery system, and a funnel volume (Id.), and the first body portion and the second body portion form a neck around the funnel volume (in Cervantes the housing portions 111, 112 form a neck around funnel volume portion of protective well 113) and a guide barrel around the catheter volume (the housing portions 111, 112 form a guide barrel around catheter volume portion of protective well 113), and wherein the guide barrel extends proximally from the neck (see annotated Figure 1A above).
However, Khairkhahan, Cervantes, and Dale do not disclose the funnel volume tapering from the catheter volume to the biostimulator volume (Id).
In the same field of art, namely loading tools, Hendriksen teaches a loading tool having a funnel volume tapering from a catheter volume to a biostimulator volume (see annotated Figure 5 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khairkhahan, Cervantes, Dale to have the funnel volume tapering from the catheter volume to a biostimulator volume, as taught by Hendriksen, in order to guide and receive a delivery system to ensure a snug fit within the loading tool (see Hendriksen; paragraph [0039]). 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Khairkhahan (U.S. Pub. No. 2012/0197373) in view of Cervantes (U.S. Pub. No. 2005/0218022), and Dale (U.S. Pub. No. 2012/0083874), and Hendriksen (U.S. Pub. No. 2009/0076585), as applied to claim 14 above, and further in view of 
Staehle (U.S. Pat. No. 6,132,458).
	Regarding claims 15-17, Khairkhahan, Cervantes, Dale and Hendriksen teach the claimed system, as discussed above, including the biostimulator delivery system includes a docking cap 418 (see Khairkhahan, Figures 4A-4G), and a first tether 422a and a second tether 422b (see Khairkhahan, Figures 4A-4F), wherein each tether includes a respective distal end axially displaceable relative to the docking cap 418 (Id.), and wherein the opening 428 of the docking button 424 is sized to receive one of the distal ends at a time (see Figure 4B).  However, Khairkhahan, Cervantes, Dale and Hendriksen lack a detent extending inward from the guide barrel, wherein when the docking cap is positioned in the catheter volume, the detent is located proximal to the docking cap to prevent proximal displacement of the docking cap relative to the neck.
	In the same field of art, namely loading tools,  in Figures 1-2, Staehle teaches a loading tool with a loading volume having a catheter volume (within delivery end 16) and a guide barrel 16 around the catheter volume, and a funnel volume (within funnel 19) with a neck 19 surrounding the funnel volume, a detent (rest 18) extending inward from the guide barrel, wherein the loading tool is capable of receiving and positioning a biostimulator delivery system including a docking cap within the catheter volume, and the detent can be located proximal to the docking cap to prevent proximal displacement of the docking cap relative to the neck (if the docking cap is sized similar to deployment tool 12, or larger than the width of the loading tool at a cross-section transverse to a longitudinal axis where detent 18 is located, such that the detent stops the docking cap from going further into catheter volume).  The loading volume is also capable of receiving the biostimulator system having a first tether and a second tether, wherein each tether includes a respective distal end axially displaceable relative to the docking cap, and wherein a biostimulator including a docking button having an opening can be sized to receive one of the distal ends at a time.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a detent as claimed, as taught by Staehle, to Khairkhahan, Cervantes, Dale and Hendriksen in order to facilitate securely seating a delivery system within the loading tool (see Staehle; col. 3, lines 34-36). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (U.S. Pub. No. 2017/0319847) in Dale (U.S. Pub. No. 2012/0083874), as applied to claim 19 above, and further in view of Mar (U.S. Pat. No. 9,120,605).
Regarding claim 20, Ho and Dale disclose the claimed method, as discussed above, except for unlocking the latch being performed single-handedly.
	Mar teaches a latch (see abstract) and unlocking the latch single-handedly (see col. 4, lines 15-19), wherein one handed operation facilitates opening for users (see col. 1, lines 49-56).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ho and Dale to single-handledly unlock the latch, as taught by Mar, in order to facilitate opening of the loading tool. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771